DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to application filed 05/07/2021

Information Disclosure Statement
2.                  The information disclosure statement (IDS) submitted in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (Pub.No.:2016/0322048 A1) in view of Yore et al. (US PAT # 11,464,055 B2). 

Regarding claims 1, 6 and 7, Amano teaches agent cooperation device, comprising:
 	a sound output section that controls sound output in accordance with instructions from a plurality of agents that are configured to receive an instruction regarding a predetermined service by voice dialogue (reads on the voice dialogue agent unit, performing voice recognition processing on the generated voice signal and performing processing based on a result of the voice recognition processing to generate a response signal; a step of, by the voice output unit, outputting a voice based on the generated response signal, see [0010]);
a memory (see [0080]); and
a processor (see [0080]) that is coupled to the memory and is configured to:
in a case in which a voice dialogue is provided with respect to one of the plurality of agents (see discussion provided in [0164] for the first agent and the voice dialogue agent 400). 

Note that Amano features discussed in the rejection f claims 1, 6 and 7. Amano does not specifically teach “while another agent is playing music or an audiobook as a service, control the sound output section so as to lower a volume of, or stop, playback that is being carried out by the other agent”. However, Yore teaches media playback system 100 is configured to temporarily reduce the volume of audio content that it is playing while detecting the activation word portion 557a (see col. 22, lines 39-42).

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of reduce the volume of audio content that it is playing while detecting the activation a word, into the teaching of Amano in order to allow controlling music while the user is speaking.   

Regarding claim 2, the combination of Amano and Yore teaches wherein the processor is configured to control the sound output section so as to lower the volume of the playback that is being carried out by the other agent in a case in which the one agent receives a voice dialogue during the playback (see Yore col. 22, lines 39-42), and to stop sound of the playback when the one agent outputs a response voice to the voice dialogue (The Examiner is interpreting this limitation to either be obvious within the teachings of Yore, because if Yore is capable of lowering the volume, it is obvious to within the teachings of Yore to stop the sound. When needed. The claimed feature of “stop sound of the playback” does not rise the invention to the level of patentability OR to read on the pause function that can be utilized, see col. 23, line 35).

Regarding claim 3, the combination of Amano and Yore teaches wherein the processor is configured to control the sound output section so as to lower the volume of the playback that is being carried out by the other agent in a case in which the one agent receives a voice dialogue during the playback (see Yore col. 22, lines 39-42), to stop sound of the playback while the one agent outputs a response voice ((The Examiner is interpreting this limitation to either be obvious within the teachings of Yore, because if Yore is capable of lowering the volume, it is obvious to within the teachings of Yore to stop the sound. When needed. The claimed feature of “stop sound of the playback” does not rise the invention to the level of patentability OR to read on the pause function that can be utilized, see col. 23, line 35), and to restart the sound of the playback after the voice dialogue with the one agent ends (may read on playing  after pausing which can read on the claimed “restarting the sound” after stopping the sound temporary, see col. 23, lines 26-39).

Claim 4 recite “wherein the processor is configured to control the sound output section so as to, in a case in which the one agent is to play music or an audiobook, while the other agent is playing music or an audiobook, lower a volume of the playback that is being carried out by the other agent when the one agent receives the voice dialogue, and stop the playback of the music or the audiobook by the other agent when the one agent starts playback of music or an audiobook”. Note that Amano teaches voice dialogue agent unit, performing voice recognition processing on the generated voice signal and performing processing based on a result of the voice recognition processing to generate a response signal, see [0010]). Yore teaches media playback system 100 is configured to temporarily reduce the volume of audio content that it is playing while detecting the activation word portion 557a (see col. 22, lines 39-42). Thus, the Examiner believes any combination suggest in claim 4 is considered obvious within the teachings of 

Regarding claim 5, the combination of Amano and Yore teaches wherein the processor is configured to control the sound output section so as to, in a case in which the one agent is to output a voice response to a voice dialogue (see Yore col. 22, lines 39-42) while the other agent is playing music or an audiobook (obvious limitation within the combination of Amano and Yore, since Yore teaches playing music, see col. 5, lines 53-65), lower a volume of the playback that is being carried out by the other agent when the one agent receives the voice dialogue (see Yore col. 22, lines 39-42), and restore the volume of the playback that is being carried out by the other agent after the one agent outputs the voice response (see Yore col. 22, lines 39-42).



Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RASHA S AL AUBAIDI/Primary Examiner, Art Unit 2652